Citation Nr: 1008575	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from May 1968 to May 1970.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In February 2008, the RO denied the Veteran's claim 
for service connection for bilateral hearing loss, and 
granted service connection for erectile dysfunction, 
evaluated as noncompensable.  In September 2008, the RO 
denied the Veteran's claim for service connection for 
tinnitus.  

In December 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

During his December 2009 hearing, it was stated that the 
Veteran desired to withdraw his claim for an initial 
evaluation in excess of 20 percent for service-connected 
diabetes mellitus.  Accordingly, this issue is no longer 
before the Board.  See 38 C.F.R. § 20.204(b) (2009); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks 
(i.e., hearing testimony) are transcribed, a statement 
becomes written).    


FINDINGS OF FACT

1.  The Veteran does not have hearing loss, or tinnitus, that 
was caused or aggravated by his service.   

2.  The Veteran does not have penile deformity.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss, and tinnitus, were not incurred 
in or aggravated by active military service, nor may in-
service occurrence of sensorineural hearing loss be presumed.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for an initial compensable disability rating 
for service-connected erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.20, 4.31, 4.115b, 
Diagnostic Codes 7599-7522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for hearing loss, and tinnitus.  He asserts that he has the 
claimed conditions due to exposure to loud noise during 
service, primarily exposure to both "friendly" artillery, 
and enemy shelling, during duty in Vietnam as an infantryman, 
to include participation in combat.  The Veteran's wife 
testified that she married the Veteran prior to his service 
in Vietnam, and that she believes that his hearing 
deteriorated upon his return.  She further testified that the 
Veteran complained of ringing in his ears in the 1960's, 
after he returned from Vietnam.  This oral and written 
testimony is considered to be credible.  

In January 2007, the Veteran filed his claims.  In February 
2008, the RO denied the claim for service connection for 
hearing loss, and in September 2008, it denied the claim for 
service connection for tinnitus.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

When a medical professional determines that a current 
condition is related to an inservice event, then it 
necessarily follows that the current condition was incurred 
during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) 
(if a medical relationship exists between current hearing 
loss and inservice acoustical trauma, it follows that an 
injury was incurred during service); Hensley v. Brown, 5 Vet. 
App. 155 (1993) (notwithstanding that hearing loss was not 
noted upon separation, a medial relationship between current 
hearing loss and noise exposure during service demonstrates 
that the veteran incurred an injury during service).  

As a preliminary matter, the Veteran has asserted that he has 
the claimed conditions, at least in part, due to 
participation in combat in Vietnam.  The Veteran's discharge 
(DD Form 214) and personnel file are not of record.  However, 
the RO has conceded service in Vietnam, and under the 
circumstances, for the purposes of this decision only, 
participation in combat will be conceded.  See 38 U.S.C.A. 
§ 1154(b).  However, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

The Veteran's service treatment reports do not show any  
relevant treatment.  A separation examination report, dated 
in April 1970, includes audiometric test results which do not 
show that the Veteran had hearing loss as defined at 
38 C.F.R. § 3.385.  An associated "report of medical 
history" shows that the Veteran denied having a history of 
hearing loss.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1999 and 2009.  

The only relevant medical evidence of record is a VA 
audiology examination report, dated in October 2007.  This 
report shows that the Veteran reported having hearing loss, 
and bilateral tinnitus "once in a while," with inservice 
exposure to noise from artillery, rifles, mortars, and 
machine guns, and no use of ear protection.  The Veteran 
reported "he has no idea when the tinnitus first started."  
On examination, he was shown to have bilateral hearing loss, 
as it is defined for VA purposes at 38 C.F.R. § 3.385.  The 
diagnoses note bilateral tinnitus, and mild to severe hearing 
loss in the higher frequencies, bilaterally.  The examiner 
further noted that the onset of the Veteran's tinnitus could 
not be reported, that the Veteran's entrance and separation 
examination reports were WNL (within normal limits) with no 
significant threshold shift, and that the Veteran's hearing 
loss and tinnitus were less likely as not (less than 50/50 
probability) caused by or a result of military noise 
exposure.  

The claims files include a decision of the Social Security 
Administration (SSA), dated in 2006, which shows that the SSA 
determined that the Veteran was disabled as of August 2006 
due to a primary diagnosis of DJD (degenerative joint 
disease) of the knees, and a secondary diagnosis of DJD of 
the shoulders.  This evidence further indicates that the 
Veteran has a long post-service employment history involving 
office work, i.e., IT (information technology).  

The Board has determined that the claims must be denied.  
There is no evidence to show any relevant treatment during 
service.  The Veteran was not noted to have hearing loss, or 
tinnitus, in his April 1970 separation examination report, 
and he denied a history of hearing loss in the associated 
April 1970 report of medical history.  In addition, the 
earliest medical evidence of either hearing loss, or 
tinnitus, is dated in October 2007.  This is approximately 37 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence to show 
that the Veteran has hearing loss, or tinnitus, that is 
related to his service.  In this regard, the only competent 
opinions are found in the October 2007 VA examination report, 
and both of these opinions weigh against the claims.  
Finally, there is no competent evidence to show that 
sensorineural hearing loss was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
hearing loss, and tinnitus, were caused or aggravated by 
service that ended in 1970.  The Board notes that although 
there is testimony of some inservice hearing impairment and 
ringing in the ears upon return from Vietnam, that the 
Veteran has not specifically asserted that he has had ongoing 
symptomatology since his service.  See e.g., October 2007 VA 
examination report; December 2009 hearing transcript.  Thus, 
while the Veteran's descriptions of his symptoms have been 
considered, the Board finds that the medical evidence 
warrants greater probative value on the issues of whether his 
hearing loss, or tinnitus, are related to his service.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Specifically, when the Veteran's service treatment records 
(which do not show any relevant treatment, findings, or 
diagnoses), and his post-service medical records are 
considered (which do not show any relevant treatment prior to 
October 2007, and which do not contain competent evidence of 
a nexus between hearing loss, or tinnitus, and the Veteran's 
service), the Board finds that the service treatment reports, 
and the medical evidence, outweigh the lay statements, to the 
effect that the Veteran has the claimed conditions that are 
related to his service.  




II.  Evaluation 

The Veteran asserts that an initial compensable evaluation is 
warranted for his erectile dysfunction.  He asserts that he 
has not received any benefit from medications such as Levitra 
and Cialis; he denied having any penile deformity; he 
essentially argued that he has a "loss of use," and 
indicated that he was unsure if he was received special 
monthly compensation on this basis.  See transcript from the 
Veteran's hearing, held in December 2009.  

As for the history of the disability in issue, in February 
2008, the RO granted service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.  The RO evaluated this disability as 
noncompensable, with an effective date for service connection 
of January 7, 2007.  

There is no specific disability rating for erectile 
dysfunction, and the RO has evaluated the Veteran's erectile 
dysfunction as deformity of the penis with loss of erectile 
power under 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Board can find no other diagnostic code provision that 
would be more appropriate in rating the Veteran's disability.  
There is no evidence that he has had removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under Diagnostic Codes 7520 or 
7521, respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.  

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  

Private medical reports from G.L.H., D.O. dated between 2006 
and 2007, include reports dated in June 2007, which note an 
enlarged prostate, and which show that the Veteran reported 
impotence, which he attributed to use of Flomax, which he had 
used since back surgery a year before.  

A VA diabetes mellitus examination report, dated in October 
2007, shows a report of an inability to achieve an erection 
or a limited erection for the last six years, and that the 
use of Levitra "with improvement."  There were no relevant 
findings.  The relevant diagnosis was erectile dysfunction 
with ongoing symptoms since a diagnosis of diabetes mellitus 
three years before.  

The Board finds that the claim must be denied.  The evidence 
shows that the Veteran has repeatedly reported experiencing 
impotence.  However, there is no evidence to show that the 
Veteran has penile deformity.  The Board therefore finds that 
he is properly evaluated at the noncompensable level for 
erectile dysfunction.  See 38 C.F.R. § 4.31 (2009).  
Furthermore, although he was unsure of this matter at his 
hearing, the record shows that he has already been awarded 
special monthly compensation under 38 U.S.C. § 1114, 
subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a 
creative organ, so he is already being compensated for loss 
of use.  In any event, a compensable rating is not warranted 
under Diagnostic Code 7522.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

In reaching this decision the Board had also considered the 
issue of whether the Veteran's service-connected erectile 
dysfunction, standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, due solely 
to the Veteran's service-connected erectile dysfunction as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the regular schedular standards and 
the assigned noncompensable disability rating adequately 
compensates the Veteran for any adverse impact caused by his 
erectile dysfunction.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2007 (hearing loss), and June 2008 
(tinnitus).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim for an initial compensable 
evaluation for service-connected erectile dysfunction, the 
Board notes that the September 2007 VCAA notice was issued in 
association with the Veteran's underlying service connection 
claim, and that this claim was granted in February 2008.  In 
such a case, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled; no 
additional § 5103(a) notice is required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The Veteran has been afforded 
examinations, and etiological opinions have been obtained.  
The RO has obtained the Veteran's VA and non-VA medical 
records, and records from the SSA.  To the extent that the 
Veteran's representative has asserted that the October 2007 
VA examination was inadequate because the examiner failed to  
elicit the Veteran's history of noise exposure related to 
service in Vietnam, and combat, the Board notes that this VA 
examination report clearly states, "The Veteran is the 
primary source of information."  In addition, the examiner 
noted the Veteran's reported inservice exposure to noise from 
artillery, rifles, mortars, and machine guns, and no use of 
ear protection, and the examiner discussed the Veteran's 
entrance and separation audiogram results.  The VA 
examination report further indicates that it was based on a 
review of the Veteran's C-file, and it shows that the 
Veteran's history was taken and recorded.  It further shows 
that an audiometric examination was performed, and it 
includes the audiometric test results.  Given the foregoing, 
there is no basis to find that this report is inadequate, or 
that a remand for a new examination is required.  See 
38 C.F.R. § 3.159(d) (2009).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


